DETAILED ACTION – ALLOWANCE
Status of Application
The response filed 06/21/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claim 1 is pending in the case.
Claim 1 is present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
All grounds not addressed in the action are withdrawn as a result of amendment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claim has been amended to now be directed to:
A method of treating glaucoma comprising administering to a subject in need thereof an ophthlamically acceptable pharmaceutical composition containing a therapeutically effective amount of D-serine, and wherein the D-serine is the only active ingredient in the composition.

The specification demonstrates that D-serine was able to enhance contrast sensitivity and visual function in the animal model of retinal disease. Staubi et al. which is included with this action, demonstrates that D-serine in a conscious rabbit animal model with inner retinal dysfunction that is known to represent glaucoma, was able to Staubi is not applicable as it is a post filing article.
The amendment overcome the prior rejection of Xiong. The closest art are Foster et al. (U.S. Pat. Pub. 2012/0302621) and Foster et al. (WO 2012/166533) which were previously presented and are both disqualified as prior art under 103(c) as Applicant stated that both references were owned by Allergan at the time the invention was made; wherein they do not qualify as prior art.

The claim as written is free of the prior art.

Conclusion
Claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613